(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuaNto, el Secretario de la corte inferior, a petición de los acusados apelantes, ha elevado a la Secretaría de este Tribunal los originales de la prueba documental que alegan fue ofrecida y admitida en el juicio de este caso, pidiendo los acusados apelantes en moción radicada el 22 del actual que por este Tribunal se ordene que dicha prueba se incorpore a los autos y a la vez se les conceda un nuevo término para la radicación de su alegato;
Por cuanto, la prueba de que se trata no consiste de mapas, documento original o exhibit de cualquier clase que no sea susceptible de copia, fotografía, etc., a que se refieren el párrafo 3 del ar-tículo 356 del Código de Enjuiciamiento Criminal (ed. de 1935) y el 40-6 del Reglamento de este Tribunal, ni ha sido dicha prueba autenticada en legal forma;
Por cuanto, celebrada la vista de la referida moción, el Fiscal de este Tribunal se opuso a la misma por no elevarse dicha eviden-cia en la forma prescrita por la ley;
Por cuanto, en el acto de la vista, luego de oír la oposición del Fiscal, los apelantes en moción oral que inmediatamente formalizaron por escrito, solicitaron que en caso de que esta Corte resolviese que no tiene autoridad para ordenar la incorporación de dicha prueba a los autos, se ordene su devolución a la corte inférior y se les conceda un término para incorporar a los autos de este litigio una copia cer-tificada de toda dicha prueba, petición a la cual no se opuso el Fiscal;
Por tanto, visto el artículo 356 del Código de Enjuiciamiento Criminal (ed. de 1935) y el 40-6 del Reglamento de este Tribunal, se desestima la moción de los acusados apelantes radicada el 22 del actual, se declara con lugar su segunda moción del 25 del actual antes mencionada, y en su consecuencia se ordena que por "el Secretario se devuelva a la corte inferior la referida prueba documental, para que sea elevada a este Tribunal en la forma prescrita por el citado ar-tículo 356, debiendo los apelantes radicar su alegato dentro del término legal a contar de la fecha en que se eleve dicha prueba a este Tribunal, para lo cual se concede a los acusados un término de treinta días a partir de la devolución de la evidencia a la corte inferior.